—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered February 18, 1999, convicting him of burglary in the second degree, petit larceny, criminal mischief in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not decline to rule on whether the People could cross-examine him regarding his statement to a police officer that he was on parole. The trial court specifically ruled that the People could cross-examine the defendant as to that statement.
The defendant received the effective assistance of trial counsel (see, People v Sinclair, 266 AD2d 482). “Mere losing tactics are not to be confused with ineffectiveness, and to sustain a claim of ineffective assistance of trial counsel, proof of less than meaningful representation is required rather than disagreement with counsel’s strategies and tactics” (People v Sinclair, supra, at 482). Ritter, J. P., Altman, Friedmann and Smith, JJ., concur.